Citation Nr: 1203866	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1999 to January 2007. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied entitlement to service connection for a low back strain. 

In May 2008, the Veteran submitted a letter requesting the RO reevaluate her claim of service connection for a low back disability, and in a June 2008 letter the RO informed the Veteran that it was developing her claim as an initial one.  Subsequently the Veteran filed a timely notice of disagreement (NOD) and substantive appeal with the RO's February 2009 rating decision, which also denied service connection for a low back disability.  Given the RO communications with the Veteran and development of her case, the Veteran's claim is one of service connection for a low back disability stemming from the April 2008 rating decision, rather than a petition to reopen a previously denied claim of service connection for a low back disability.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current low back disability and service.






CONCLUSION OF LAW

The criteria for service connection for residuals of a low back disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for a low back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks service connection for a low back disability.  At her Board hearing, she testified that she injured her back during service and that she has continued to have back pain and take pain medications for it following service.  She also testified that she was considering have a breast reduction during service because her breast condition aggravates her back problems.  Finally, she testified that she was in a car accident in September 2007, but she injured her neck and not her middle or lower back during the accident.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record indicates that the Veteran currently has a low back disability, and a continuous history of the disability following service.  

Following separation from service in January 2007, VA treatment records dated in April 2008 note that the Veteran was given a diagnosis of back injury.  A November 2008 VA examination report notes that, following physical examination, the Veteran was given a diagnosis of multiligamentous symptoms in the cervical and lumbar spine, and that a review of x-rays revealed that her lumbar spine had minimal degenerative changes.  A May 2009 VA treatment report notes that the Veteran presented with neck and back pain.  She had severe back pain and wanted to have a breast reduction surgery.  A July 2009 VA surgical report notes that the Veteran had breast reduction surgery, and an August 2009 VA treatment record notes that her back pain was much improved following her breast reduction surgery.  A March 2011 VA examination report notes that the Veteran was given a diagnosis of lumbar myofascial pain and functional scoliosis.  

The Veteran's May 1998 entrance examination noted that she reported that she did not then have, nor has she ever had, recurrent back pain, and that clinical evaluation revealed that her spine was normal.  October 2001 STRs note that the Veteran was playing powder puff football and fell on her back.  Her back felt okay, but she had tenderness on palpitation to L3-L6.  July 2003 STRs note that the Veteran complained of low back pain and spasm for 30 days and denied any specific injury.  An assessment of mild mid spasm was given.  November 2006 STRs note that the Veteran was referred for a breast reduction procedure, but the surgeon she was referred to did not accept her insurance.  No separation examination is of record.  

The Veteran claims that she has experienced low back pain during and after service.  The Veteran is competent to report that she experienced symptoms of a back condition, such as pain, during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's in-service treatment for a back condition and referral for breast reduction surgery, which was subsequently completed after service and resulted in decreased back pain the Board finds the Veteran credible.  

A VA examination was conducted in November 2008.  The examiner noted that the Veteran was in a motor vehicle accident (MVA) in September 2007 and that she was taken to the hospital and given x-rays; she still has some discomfort at the base of her neck and right sacroiliac area of her back.  The examiner noted that the Veteran's lumbar spine symptoms began after her MVA in September 2007, and gave the Veteran a diagnosis of musculoligamentous symptoms in the lumbar spine secondary to sprain/strain in a MVA in September 2007.  

A medical opinion based on an inaccurate factual premise is not probative. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the November 2008 VA examiner did not discuss the Veteran's in-service treatment for her low back, but rather noted that her first low back symptoms began in September 2007, which is incorrect given her STRs, this medical opinion is based on an incomplete and inaccurate factual basis.  It carries little probative weight regarding whether the Veteran's current low back disability is related to, or had its onset during, service.  See Reonal, 5 Vet. App. at 461.  

A VA examination was conducted in March 2011.  The examiner noted a review of the claim file.  The examiner noted that "yes, the Veteran suffers from lumbar myofascial pain and functional scoliosis" as a response to a question as to whether the "Veteran suffers from any current residuals, to include degenerative changes noted on x-ray, related to the injury/complaints noted in the STRs."  The rationale for this opinion was that peer reviewed medical documentation supports that overuse syndrome as demonstrated as functional scoliosis can result in periodic myofascial pain syndrome in the back.  The examiner also opined that the Veteran's low back pain is less likely as not caused or related to the injury or complaints noted in her STRs.  

The March 2011 VA examination report notes both that the Veteran's current low back disability is a residual of her back injury or treatment during service and that it is not related to service.  A medical opinion without supporting clinical data or other rationale is speculative and does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Because the March 2011 VA examination report is contradictory in its conclusions, it is not based on a sound medical rationale and therefore carries little probative weight.  

Additionally, the Veteran's VA treatment records indicate that since service she has been a student enrolled in college.  Thus, the March 2011 examiner's rationale for his medical opinion that overuse syndrome, as demonstrated as functional scoliosis, can result in periodic myofascial pain syndrome in the back supports the conclusion that the Veteran's low back disability had its onset during, or is related to, her active service, which was a period when the Veteran was physically active rather than following service, during which time she was a student.  

The Veteran has provided competent and credible lay evidence that her current low back disability began during service and continued thereafter.  Her STRs show that she was treated for low back pain during service and that she received consultation about having a breast reduction surgery during service.  Following service the medical evidence of record indicates that she was given a diagnosis of back injury within 15 months of separation from service, and that she had a breast reduction procedure, which resulted in decreased back pain.  Additionally, the two VA examinations of record addressing the etiology of the Veteran's low back disability are of little probative value.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for a low back disability is warranted. 

  
ORDER

Entitlement to service connection for a low back disability is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


